Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6,9-10,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genise et al. (7,121,241).
Regarding claims 1,17: Genise discloses a valve train arrangement (figure 2) comprising: a rocker arm  (27) having a first end and a second end, the second end cooperating with a first valve (13); a deactivating hydraulic lash adjuster (HLA) capsule (35) cooperating with the first end of the rocker arm; a lost motion spring (LMS) capsule (59) having a lost motion spring (41), the LMS capsule located in a position on the valve train arrangement that is offset from the HLA capsule; and a lever (51) configured between the HLA capsule and the LMS capsule wherein during cylinder deactivation, load is transferred from the HLA capsule, to the lever arm and ultimately to the lost motion spring in the LMS capsule (figures 3,4); a lever having a first end that cooperates with the HLA capsule (61), a second end that is pivotally coupled to the capsule housing at a pivot pin (53), and an intermediate portion that defines an extension lobe (the feature in between).
Regarding claim 2: Genise discloses the LMS capsule includes a capsule housing (59) that receives the lost motion spring (41).
Regarding claim 3: Genise discloses the LMS capsule further includes a spring cap (39) that bears against the lever arm (51) (through the force transmission).
Regarding claim 4: Genise discloses the lever arm includes an extension lobe (55) that bears against the spring cap (39) (through the force transmission).
Regarding claim 5: Genise discloses the lost motion spring (41) bears against the spring cap (39).
Regarding claim 6: Genise discloses the LMS capsule housing further receives a lever pin (57) and wherein during movement of the lever arm, the lever arm rotates about the lever pin allowing the spring cap to translate within the capsule housing (figures 3,4).
Regarding claim 9: Genise discloses the LMS capsule housing defines passages that receive fasteners that are threadably received by a cylinder block that receives the valve train arrangement (17).
Regarding claim 10: Genise discloses the lever is linear (51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Genise.

Genise discloses the claimed invention as recited above except for the numerical values.  With regard to the numerical values, it is the examiners position that such would have been an obvious matter of design choice well within the level of ordinary skill in the art depending the functional requirements of the design. Moreover, there is nothing in the record which establishes that the claimed numerical value present a novel or unexpected result (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Genise in view of Harris (5,375,308).
Genise fails to disclose a u-shaped cross-section.
However, Harris teaches a u-shaped cross-section that is employed for engagement with a spring seat.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Genise by providing the arrangement as taught by Harris for a more stable engagement.

Allowable Subject Matter
Claims 7,8,16,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746